Citation Nr: 0218462	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  99-11 804A	)	DATE
	) 
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) with 
anxiety, obsessive-compulsive, and cognitive disorders.

2.  Entitlement to an initial evaluation in excess of 10 
percent for sinusitis with deviated nasal septum.

3.  Entitlement to an effective date earlier than July 13, 
1998, for the grant of service connection for anxiety 
disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
June 1969.  These claims are before the Board of Veterans' 
Appeals (Board) on appeal from several rating decisions by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  The veteran submitted a timely 
substantive appeal of the claim for an increased initial 
evaluation for PTSD, then evaluated as 30 percent 
disabling, in June 1999.  In November 2000, the veteran 
submitted a timely substantive appeal of the denial of the 
claim for an increased initial evaluation for sinusitis 
with deviated nasal septum and of the denial of an 
effective date prior to July 13, 1998 for service 
connection for an anxiety disorder.  Although submitted at 
different times, both appeals are ready for appellate 
review.  While the initial evaluations assigned for PTSD 
and for sinusitis with a deviated nasal septum have been 
increased since the submission of the veteran's appeals, 
the veteran has not been awarded the maximum schedular 
evaluation, and the claims remain in contention.  See AB 
v. Brown, 6 Vet. App. 35, 38-39 (1993).

After reviewing the evidence and contentions of record, 
the Board finds that the issues on appeal are more 
accurately stated as noted on the title page of this 
decision.

The Board notes that, during the pendency of this merged 
appeal, numerous other claims were submitted and decided.  
By a rating decision issued in October 2000, the RO 
granted service connection for bilateral hearing loss and 
for tinnitus, after an April 1998 denial of these claims 
by the Board was vacated by the Court of Appeals for 
Veterans Claims (Court) and the case remanded by the Board 
to the RO.  There is no evidence of record that the 
veteran has disagreed with or appealed any aspect of the 
grants of service connection for these two disabilities, 
and no claim regarding hearing loss or tinnitus is before 
the Board at this time.  

By a rating decision issued in October 2001, a total 
disability evaluation based on individual unemployability 
(TDIU) due to service-connected disabilities was granted 
effective in July 1998.  There is no evidence of record 
that the veteran has disagreed with any aspect of this 
award, and no issue regarding TDIU is before the Board at 
this time.  

By a rating decisions issued in March 2002 and October 
2002, the RO granted service connection for right knee, 
right hand, and left hand disorders, and assigned 
evaluations for those disabilities.  The veteran has not 
indicated disagreement with or submitted a timely 
substantive appeal as to any of the issues addressed in 
March 2002 or October 2002 rating decisions.  These issues 
are not before the Board at this time.

The Board notes that the veteran's representative 
initially appeared to assert that there was clear and 
unmistakable error in August 1971, July 1975, and May 1994 
rating decisions which denied service connection for 
anxiety.  He also asserted, alternatively, that a 1971 
claim for service connection for anxiety (claimed as 
"nervous condition") as secondary to a service-connected 
head injury remained unadjudicated, so as to warrant an 
effective date prior to July 1998 for the grant of service 
connection for anxiety.  However, in the November 2000 
substantive appeal, the veteran specifically indicated 
that there was no claim of clear and unmistakable error, 
but rather, the sole argument was that a 1971 claim for 
secondary service connection for anxiety as due to a 
service-connected head injury remained unadjudicated.  
Since any claim of clear and unmistakable error in rating 
decisions which denied service connection for anxiety has 
been withdrawn, in a writing signed by the veteran, this 
issue is no longer in appellate status, and a claim of 
clear and unmistakable error (CUE) will not be considered 
by the Board.  38 C.F.R. § 20.204 (2002).



FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
evidence necessary for an equitable disposition of the 
claims addressed in this decision has been obtained.

2.  The veteran's service-connected PTSD with anxiety, 
obsessive-compulsive, and cognitive disorders is 
manifested by hypervigilance, nightmares, irritability, 
impaired immediate memory, moderate impairment of visual 
organization, problems with memory and recall, mildly 
dysphoric mood, appropriate but somewhat flat affect, and 
by Global Assessment of Functioning Scale scores from 55 
to 65, but not by illogical or circumstantial speech, 
neglect of hygiene or appearance, or inability to function 
independently.

3.  The veteran's service-connected sinusitis with 
deviated nasal septum is currently manifested by one to 
two yearly episodes of sinusitis requiring prolonged 
antibiotic treatment and non-incapacitating episodes of 
sinusitis with headaches, nasal stuffiness, and drainage 
sometimes requiring treatment, but not by three or more 
incapacitating episodes yearly requiring antibiotic 
treatment in excess of 4 weeks.

4.  The veteran sought service connection for a "nervous 
condition" as secondary to a service-connected head injury 
in June 1971, and was notified in August 1971 that a claim 
for service connection for a nervous condition was being 
denied; that claim did not remain open or unadjudicated.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for service-connected PTSD with anxiety, 
obsessive-compulsive, and cognitive disorders have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.14, 4.45, 4.59, 4.130, 
Diagnostic Codes 9411, 9400 (2002).

2.  The criteria for an initial evaluation in excess of 10 
percent for sinusitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.14, 4.45, 4.59, 4.97, Diagnostic Code 6514 
(2002).

3.  The criteria for an effective date prior to July 13, 
1998, for a grant of service connection for anxiety 
disorder have not been meet.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to higher initial 
evaluations for service-connected PTSD and sinus 
disabilities.  He also contends that he is entitled to an 
earlier effective date for a grant of service connection 
for anxiety.

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefined the obligations of VA with 
respect to the duty to assist, and included an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date, and thus applies to the claims before the Board on 
appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C.A. § 5107, was intended to 
have retroactive effect).  The VCAA provides that nothing 
in amended section 5103A, pertaining to the duty to assist 
claimants, requires the Secretary to reopen a claim that 
has been disallowed except when new and material evidence 
is presented or secured.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date (with the exception of the amendments to 38 C.F.R. § 
3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
provisions are not relevant to this case, since there is 
no issue of new and material evidence. 

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

By the discussion in a letter provided to the veteran in 
March 2001, the veteran was specifically advised of 
enactment of the VCAA and of the provisions of that 
enactment.  Further information regarding VCAA was 
included in rating decisions issued in May 2001, March 
2002, and October 2002, and in the cover letters notifying 
the veteran of those rating decisions.  These rating 
decisions and cover letters provided the veteran with 
information about VCAA, as relevant to the appealed 
claims, even though, as the Board notes, these rating 
decisions did not exclusively address the claims on 
appeal.  

In February 2000 and November 2001 statements of the case 
(SOCs), the veteran was notified of the specific criteria 
for the next higher evaluation for PTSD and for sinusitis 
with deviated nasal septum.  By an October 2000 SOC, the 
record as to prior adjudication of the claim for service 
connection for anxiety, and the evidence of record at that 
time, was reviewed, and the RO explained why that claim 
was no longer pending when the veteran submitted new 
claims for service connection for that disability in 1994 
and in 1998.  By a supplemental SOC (SSOC) issued in July 
2000, the veteran was again advised of the evidence 
presented as to sinusitis, and of the evidence required 
for a more favorable outcome for the claim.  

These items of correspondence, as described above, 
notified the veteran of the types of evidence he was 
responsible to provide or identify and the types of 
evidence VA would assist him to obtain.  In addition, the 
Board notes that correspondence from the veteran's 
attorney included discussion of the VCAA.

The veteran was afforded VA examination as to each claimed 
disability, including examinations in February 1998, July 
1998, August 1998, and June 1999.  Following enactment of 
the VCAA, additional examination relevant to this appeal 
was conducted in December 2000.  The veteran's statements, 
the information provided during VA examinations, the 
numerous items of correspondence with the veteran's 
attorney and statements submitted by the attorney on the 
veteran's behalf establish that there is no additional 
relevant clinical information available.  

The claims files establish that the duties to inform the 
veteran of the evidence necessary to substantiate his 
claims for an earlier effective date for service 
connection and increased evaluations, to notify him 
regarding his responsibility and VA's responsibility for 
obtaining such evidence, and the duty to assist the 
veteran in developing the facts of the claim, including as 
specified in the VCAA, have been met in this case.

A.  Claims for increased initial evaluations for service-
connected disabilities

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

In the instant case, the veteran's appeals for increased 
evaluations for PTSD and sinusitis arise from the original 
assignments of disability ratings.  With regard to initial 
rating cases, separate ratings can be assigned to separate 
periods of time, based upon the facts found - a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

1.  Claim for initial evaluation in excess of 50 percent 
for PTSD 

By a claim submitted in July 1998, the veteran sought 
service connection for PTSD.  The veteran's service 
records disclose that he was wounded in combat and was 
awarded a Purple Heart, among other awards and 
decorations.  

On VA examination conducted in July 1998, the veteran 
reported nightmares, flashbacks, irritability, 
restlessness, anxiety, and depression.  The veteran was 
oriented, able to pursue a goal, and there was no thought 
fragmentation or suicidal or homicidal ideation.  The 
examiner described the veteran's symptoms as moderate to 
severe in degree, and concluded that the veteran had a 
generalized anxiety disorder with depression and 
obsessive-compulsive symptomatology secondary to PTSD.  
The examiner assigned a Global Assessment of Functioning 
Scale (GAF) score of 60 to 65.

On VA examination conducted in December 2000, the veteran 
reported problems with "slowness" of thinking and problems 
with memory.  He reported getting lost easily.  He kept 
lists and rechecked them.  He reported arguments with co-
workers.  
He reported avoiding other people and stated that he 
socialized only occasionally.  He reported that he had to 
get up at night to check the house if he was startled 
awake, and he kept a loaded gun by his bed to do this.  He 
reported that his wife understood his need to do this.  He 
reported slow recall and difficulty thinking when under 
stress, and difficulty with rapid thinking or complex 
decisions.  The veteran was appropriately groomed and 
cooperative.  He spoke moderately slowly and his 
conversation was broken by pauses.  He was methodical and 
slow with serials sevens but answered accurately.  He was 
able to remember three objects after a delay, but was slow 
in responding.  His affect was appropriate.  There were no 
delusions or hallucinations.  The examiner assigned a GAF 
score of 55 for current functioning and for functioning 
over the past year.  The examiner stated that the veteran 
clearly had anxiety and symptoms of cognitive dysfunction 
but that those symptoms should be evaluated as part of his 
PTSD rather than under a separate diagnosis.  The examiner 
indicated that the veteran was not working because of a 
back disorder, and further indicated that the PTSD and 
secondary disorders would not prevent him from working, 
but would impair his ability to function fully in 
employment.  

The report of psychologic assessment in January 2001 was 
consistent with the report and findings of the December 
2000 examination, except that the veteran's affect was 
described as flat, and the veteran was unnecessarily 
argumentative.  Cognitive deficits were confirmed, 
including impairment of visual organization and impairment 
of short-term memory.  The veteran appeared to have little 
insight into his depression or PTSD.  

By a rating decision prepared in November 1998 and issued 
in December 1998, the RO granted service connection for 
PTSD and evaluated that disability as 30 percent 
disabling, effective July 13, 1998.  By a rating decision 
issued in October 2001, the RO increased the initial 
disability evaluation for PTSD, with anxiety disorder, 
obsessive-compulsive disorder, and cognitive disorder, to 
50 percent, effective 
July 13, 1998.

The veteran's disability due to service-connected PTSD, 
anxiety disorder, obsessive-compulsive disorder, and 
cognitive disorder is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under the general rating 
formula for mental disorders, which became effective prior 
to the veteran's 1998 claim, a 50 percent schedular 
evaluation contemplates reduced reliability and 
productivity in occupational and social situations due to 
such symptomatology as: flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks 
that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  See DC 9411.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss of names of close relatives, own 
occupation, or own name.  Id.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. 
§§ 4.125 and 4.130, a GAF score of 61-70 suggests some 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score 
of 51 to 60 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
A GAF score of 41 to 50 indicates serious symptoms or 
serious impairment in social, occupational, or school 
function.

The veteran contends, in essence, that his disability is 
more severely disabling than his current evaluation, a 50 
percent evaluation, would suggest.  However, he does not 
meet any of the criteria for a 70 percent or 100 percent 
evaluation for PTSD.  Specifically, there is no evidence 
of circumstantial, circumlocutory, or stereotypical 
speech, so as to meet the criteria for a 50 percent 
evaluation, although the veteran does speak slowly.  There 
is no evidence that the veteran ever displayed illogical 
or obscure speech so as to meet the criteria for a 70 
percent evaluation.  Although the veteran does manifest 
depression and anxiety, there is no evidence that he is 
unable to function independently as a result.  The 
evidence establishes that he does not neglect his personal 
appearance or hygiene so as to the meet the criteria for a 
70 percent evaluation.  

The evidence includes a medical opinion that the veteran 
would be able to work, despite his PTSD symptoms, although 
such symptoms would result in some impairment of his 
industrial functioning.  While this evidence meets the 
criteria for the veteran's current evaluation, a 50 
percent evaluation, this evidence establishes that the 
veteran does not meet the criteria for a 70 percent 
evaluation.  The medical evidence specifically shows that 
the veteran's thoughts were organized and his judgment was 
intact during the relevant period.  Although the evidence 
establishes that the veteran was irritable, there is no 
evidence of periods of or outbursts of violence.  

The GAF scale scores of 55 assigned in this case indicate 
both moderate symptoms and moderate difficulty in social 
and occupational functioning, consistent with a 50 percent 
evaluation, but that score is not consistent with a 70 
percent evaluation.  See DSM-IV at 46-47; Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).

The veteran is not shown to have severe deficiencies in 
most areas identified in DC 9411.  While the veteran meets 
some of the criteria for a 50 percent evaluation, he does 
not meet others.  The evidence establishes that the 
veteran does not meet more than one or two of the criteria 
for a 70 percent evaluation, and does not meet any of the 
criteria for a 100 percent schedular evaluation.  The 
disability picture related to the veteran's psychiatric 
symptoms, as a whole, is most consistent with a 50 percent 
evaluation, the evaluation currently assigned.  His 
psychiatric disability is not consistent with such serious 
impairment as to warrant the next higher evaluation, a 70 
percent evaluation. 

The Board has considered whether an evaluation in excess 
of 50 percent would be warranted under any other 
applicable diagnostic code, such as DC 9400, which 
provides the criteria for evaluating generalized anxiety 
disorder.  However, the same general rating factors are 
applicable to that diagnostic code.  Since all 
symptomatology, including the symptoms of anxiety, 
obsessive-compulsive, and cognitive disorders have been 
considered in assigning the 50 percent evaluation for 
PTSD, no other diagnostic code which is evaluated under 
the general rating factors at 38 C.F.R. § 4.130 results in 
an evaluation in excess of 50 percent.  

Since this is an appeal from an initial evaluation 
assigned following an original grant of service 
connection, the Board has considered whether the veteran's 
disability varied in severity at any time over the 
relevant period so as to warrant "staged" ratings.  
Although there were some variations in the symptoms 
observed during the relevant period, such as the severity 
of depression or extent of irritability, the severity of 
symptomatology due to PTSD, anxiety disorder, obsessive 
compulsive disorder, and cognitive disorder did not vary 
significantly so as to meet the criteria for an evaluation 
in excess of the 50 percent evaluation assigned during any 
portion of the evaluation period.  Thus, a staged rating 
in excess of 50 percent is not warranted.

The evidence is not in equipoise to meet or approximate 
the criteria for a 70 percent evaluation or warrant a more 
favorable determination.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable.  

The veteran was not hospitalized for treatment of PTSD 
during this period.  The veteran was not receiving regular 
treatment or taking medications.  There is no evidence of 
any symptomatology or impact on daily activities that is 
not encompassed within the rating criteria for the 
assigned 50 percent evaluation.  In the absence of 
evidence of factors suggesting an unusual disability 
picture or factors not encompassed with the rating 
criteria, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).

2. Entitlement to an initial evaluation in excess of 10 
percent for sinusitis

In February 1998, the veteran submitted a claim for 
service connection for a sinus disorder and internal 
derangement of the nose.  VA outpatient clinical records 
dated in February 1998 reflect that the veteran sought 
treatment for chronic sinus drainage.  The drainage was 
clear on examination.  The veteran reported difficulty 
breathing through his nose.  Radiologic examination 
disclosed mucosal thickening in the left maxillary sinus.  

A private medical statement dated in May 1998 reflects 
that the veteran had nasal passage narrowing and a 
deviation of the septum to the right.  On VA examination 
conducted in August 1998, there was a slight nasal septal 
deviation to the right and slight mucosal crusting.  There 
were sinusitis changes in the bilateral maxillary, right 
posterior ethmoid, and right sphenoid sinuses on a March 
1998 CT scan.

The veteran submitted private clinical records from 1991 
to July 2000, including a July 2000 medical statement, 
reflecting that sinus infections had required treatment 
with antibiotics at least yearly, on average.  The private 
and VA outpatient records associated with the claims file, 
when read together, reflect that the veteran was unable to 
complete a 10-days course of antibiotics prescribed in 
March 1998 (due to a reaction to the medication), was 
treated with antibiotics for sinusitis for three weeks in 
August and September 1998, treated with antibiotics for 
sinus infection for 10 days beginning in February 1999, 
and was treated at least twice with antibiotics for 
sinusitis in 2000, once for 4 weeks beginning in February 
2000 and again for 20 days in July 2000.

On examination in December 2000, the veteran reported that 
he required treatment with antibiotics several times a 
year because of his sinuses.  He reported frequent sinus 
headaches, constant nasal drainage, and a deviated septum.

By a rating decision issued in August 1999, the RO granted 
service connection for sinusitis and a deviated nasal 
septum and assigned a noncompensable evaluation, effective 
February 19, 1998.  The evaluation was increased to 10 
percent in a June 2000 rating, effective February 19, 
1998.

Using a general formula for rating sinusitis that went 
into effect on October 7, 1996, sinusitis (whether 
pansinusitis, ethmoid sinusitis, frontal sinusitis, 
maxillary sinusitis, or sphenoid sinusitis) is evaluated 
as noncompensable when detected by X-ray only.  38 C.F.R. 
§ 4.97, DCs 6510-6514.  A 10 percent rating is warranted 
when there are one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge 
or crusting.  The criteria provide for a 30 percent rating 
where there are three or more incapacitating episodes of 
sinusitis per year that require prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge 
or crusting.  A 50 percent disability rating is provided 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain 
and tenderness of affected sinus, and purulent discharge 
or crusting after repeated surgeries.  An incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, DCs 6510-
6514.

In this case, there is no evidence that the veteran 
requires prolonged antibiotics three or more times yearly.  
Rather, the medical evidence reflects that antibiotics 
were prescribed, on the average, beginning from the 
veteran's claim for benefits, about once yearly, although 
some prescriptions were for less than 4 weeks.  There is 
evidence that the veteran had episodes of sinusitis which 
did not require treatment with antibiotics several times a 
year, but there is no evidence that these more frequent 
episodes were incapacitating.  More than six non-
incapacitating episodes of sinusitis per year are also not 
shown.

The private and VA medical records indicate the veteran 
experiences symptoms such as headaches, congestion, sinus 
pain and pressure, and nasal discharge.  The Board has 
considered whether these symptoms provide a preponderance 
of the evidence favoring assignment of a 30 percent 
evaluation for the veteran's disability, or place that 
determination in equipoise.  However, the Board finds 
that, even considering these symptoms, the evidence does 
not show such frequency or severity of such symptoms as to 
meet the criteria for a 30 percent evaluation, even when 
considered together with the evidence of incapacitating 
and not-incapacitating episodes of sinusitis.  The 
preponderance of the evidence is against a finding that 
the veteran met or approximated the criteria for an 
evaluation in excess of 10 percent for sinusitis with 
deviated nasal septum at any time during the evaluation 
period.  

Because the evidence is not in equipoise, the provisions 
of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are 
not applicable.  

The veteran was not hospitalized for treatment of PTSD 
during this period.  The veteran was not receiving regular 
treatment or taking continuous medications.  There is no 
evidence of any symptomatology or impact on daily 
activities that is not encompassed within the rating 
criteria for the assigned 10 percent evaluation.  In the 
absence of evidence of factors suggesting an unusual 
disability picture or factors not encompassed with the 
rating criteria, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).



B. Claim for earlier effective date for service connection 
for anxiety disorder

By a claim submitted in June 1971, the veteran sought 
service connection for an "extreme nervous condition" 
which he attributed to a skull injury in service.  On VA 
examination conducted in August 1971, the examiner 
declined to assign a diagnosis of any psychiatric 
disorder, although "personality factors" were noted.  The 
claim was denied by a rating decision prepared and issued 
to the veteran in that same month.  The notice to the 
veteran stated that VA examination "does not show your 
nervous disorder is service-connected."  In 1975, the 
veteran was again examined, and an anxiety disorder was 
diagnosed, but the medical evidence did not link that 
diagnosis to the veteran's service.

In April 1994, the veteran again sought service connection 
for anxiety, but the RO confirmed and continued the 
denial.  The veteran disagreed with that determination in 
October 1994, and a statement of the case was issued in 
November 1994.  The veteran did not submit a substantive 
appeal, and the denial of the request to reopen the claim 
became final in the absence of a perfected appeal.

By a statement dated in August 1999 the veteran argues, 
through his attorney, that the veteran's claim for service 
connection for anxiety as secondary to a service-connected 
skull fracture is still open, because the August 1971 
rating decision which denied service connection for 
anxiety did not address whether the veteran had a nervous 
disorder secondary to a service-connected skull fracture.

The effective date of an evaluation and award of 
compensation based on an original claim for compensation 
will be the day following separation from active duty 
service or the date entitlement arose if claim is received 
within 1 year after separation from service; otherwise, 
date of receipt of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).

The Board does not agree that the 1971 claim remained open 
and unadjudicated.  No anxiety disorder or other 
psychiatric disorder was diagnosed on VA examination in 
1971.  In the absence of a medical diagnosis of anxiety 
disorder, service connection could not be granted, 
regardless of whether the claim was for direct service 
connection or secondary service connection.  The veteran 
was informed that the claim for service connection was 
denied because there was no link between a nervous 
condition and the veteran's service.  

The law and regulations in 1971 did not require the RO to 
state specifically in the rating decision or in the notice 
to the veteran that it had considered direct and secondary 
service connection in the determination before the denial 
of service connection for anxiety disorder, claimed as a 
"nervous condition" could be considered "finally" 
adjudicated.  

The veteran claimed the he had a "nervous condition" as a 
result of a service-connected head injury.  When the RO 
determined that the veteran's claimed "nervous condition" 
was not connected to his service, the RO adjudicated that 
claim, including on a secondary basis.  

The RO has assigned the date of the veteran's claim for 
PTSD as the effective date for the grant of service 
connection for anxiety.  Since the medical evidence 
establishes that the veteran has anxiety secondary to 
PTSD, that date is appropriate for the grant of service 
connection for anxiety, even though the veteran did not 
submit a specific claim for anxiety until after the claim 
for PTSD had been submitted.  

In the absence of a pending unadjudicated claim that would 
permit the assignment of an effective date prior to the 
July 1998 date of submission of the claim for service 
connection for PTSD, there is no evidence to support 
service connection for anxiety prior to the date of 
submission of the claim for service connection for PTSD.  
It is axiomatic that the claim for service connection for 
anxiety disorder secondary to service-connected PTSD can 
be made effective no earlier than the primary disorder 
from which it results, in this case July 13, 1998.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  See Blount v. West, 
11 Vet. App. 34, 36-37 (1998); Isenhart v. Derwinski, 3 
Vet. App. 177, 179-180 (1992); 


ORDER

The appeal for an initial evaluation in excess of 50 
percent for PTSD with anxiety disorder, obsessive-
compulsive disorder, and cognitive disorder is denied 
during the entire appeal period

The appeal for an initial evaluation in excess of 10 
percent for sinusitis with deviated nasal septum is denied 
during the entire appeal period

The appeal for an effective date prior to July 13, 1998, 
for a grant of service connection for anxiety disorder is 
denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.


? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

